994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.DUF-KIN PARTNERSHIP; John R. Douglas, Appellants,v.Albert ICHELSON, Jr.; Merit Corporation, Appellees.
No. 92-3420.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 13, 1993.Filed:  May 17, 1993.

Before WOLLMAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Plaintiffs have appealed from the judgment entered by the district court1 in favor of defendants in plaintiffs' action for an accounting.


2
At issue in the appeal is the definition that should be given to the word "expenses" as used in certain limited partnership agreements entered into by the parties.  Having reviewed the record, we are satisfied that no error of fact or law appears in the district court's decision.  Accordingly, we affirm on the basis of the district court's well-reasoned memorandum opinion.


3
The judgment is affirmed.  See 8th Cir.  Rule 47B.



1
 The Honorable Lyle E. Strom, Chief Judge, United States District Judge for the District of Nebraska